Exhibit 10.1

Dave & Buster’s Entertainment, Inc.

2014 Omnibus Incentive Plan

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

(EMPLOYEE FORM)

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) is made
effective as of [●] (the “Date of Grant”), between Dave & Buster’s
Entertainment, Inc., a Delaware corporation (the “Company”) and [●] (the
“Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Dave & Buster’s Entertainment, Inc. 2014
Omnibus Incentive Plan (the “Plan”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.    Grant of the Option.  The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of [●] Shares as of the
Date of Grant. The Option is intended to be a Nonqualified Stock Option.

2.    Option Price.  The purchase price of the Shares subject to the Option is
[●] per Share (the “Option Price”).

3.    Option Term.  The term of the Option shall be ten (10) years, commencing
on the Date of Grant (the “Option Term”). The Option shall automatically
terminate upon the expiration of the Option Term, or at such earlier time
specified herein or in the Plan.

4.    Vesting of the Option.  Subject to the Participant’s continued Service
with the Company through the applicable vesting date, Section 5 of this Award
Agreement and the terms of the Plan, the Option shall vest in equal installments
on each of the first three (3) anniversaries of the Date of Grant, such that
one-third (1/3) of the Option vests on each such anniversary (each, a “Vesting
Date”).

5.    Termination of Service.

(a)    Termination of Service for Cause.  Upon a termination of the
Participant’s Service by the Company for Cause the Option, including any vested
portion, shall immediately terminate and be forfeited without consideration. For
purposes of this Award

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 1 of 10



--------------------------------------------------------------------------------

Agreement, “Cause” means (i) “Cause” as defined in any employment agreement
between the Participant and the Company or any of its Affiliates, or (ii) if
there is no such employment agreement or if it does not define Cause: the
willful and continued failure by the Participant to perform the duties assigned
by the Company, failure to follow reasonable business-related directions from
the Company, gross insubordination, theft from the Company or its Affiliates,
habitual absenteeism or tardiness, conviction or plea of guilty or nolo
contendere to a felony, misdemeanor involving fraud, theft or moral turpitude,
or any other reckless or willful misconduct that is contrary to the best
interests of the Company or materially and adversely affects the reputation of
the Company.

(b)    Termination of Service due to death or Disability.  Upon a termination of
the Participant’s Service by reason of death or Disability, any unvested portion
of the Option shall immediately become vested, and any vested portion shall
remain exercisable until the earlier of (i) one (1) year following such
termination of Service and (ii) the expiration of the Option Term. For purposes
of this Award Agreement, “Disability” means (A) “Disability” as defined in any
employment agreement between the Participant and the Company or any of its
Affiliates, or (B) if there is no such employment agreement or if it does not
define Disability: the Participant is disabled to the extent that he or she is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or is receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of Dave & Buster’s Management Corporation, Inc. The determination of the
Participant’s disability shall be made in good faith by a physician reasonably
acceptable to the Company.

(c)    Termination of Service due to Retirement.  Upon a termination of the
Participant’s Service by reason of Retirement, subject to the terms of the Plan,
any unvested portion of the Option shall continue to vest on each remaining
Vesting Date, and any vested portion shall remain exercisable until the
expiration of the Option Term. For purposes of this Award Agreement,
“Retirement” means (i) “Retirement” as defined in any employment agreement
between the Participant and the Company or any of its Affiliates, or (ii) if
there is no such employment agreement or if it does not define Retirement:
termination of the Participant’s Service, other than for Cause, after attaining
(A) age sixty (60) and completing ten (10) years of continued service (i.e.,
without any termination of Service) with the Company or its Affiliates or
(B) age sixty-five (65).

(d)    Change-of-Control Termination.  Upon a termination of the Participant’s
Service by the Company or one of its successors or Affiliates without Cause or
due to the Participant’s resignation for Good Reason (excluding a termination by
reason of death or Disability), in either case on or within twelve (12) months
following the occurrence of a Change of Control of the Company, any unvested
portion of the Option shall remain eligible for continued vesting in accordance
with the terms of this Award, and any vested portion shall remain exercisable
until the expiration of the Option Term; provided, that the foregoing shall not
apply in the event that all Options issued and outstanding under the Plan are
terminated in connection with such Change of Control. For purposes of this Award
Agreement, “Good Reason” means (i) “Good

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 2 of 10



--------------------------------------------------------------------------------

Reason” as defined in any employment agreement between the Participant and the
Company or any of its Affiliates, or (ii) if there is no such employment
agreement or if it does not define Good Reason: Without the Participant’s
consent, (A) a material reduction in the Participant’s annual base salary or
(B) a relocation of the Participant’s primary place of employment with the
Company by more than fifty (50) miles from that in effect as of the Date of
Grant; provided, however, that neither item (A) nor item (B) shall constitute
Good Reason unless the Participant has provided written notice to the Company
within thirty (30) days of the occurrence of such event and the Company shall
have failed to cure such event within thirty (30) days of receipt of such
written notice.

(e)    Termination without Cause or for Good Reason.  Upon a termination of the
Participant’s Service by the Company without Cause or due to the Participant’s
resignation for Good Reason (excluding a termination by reason of death or
Disability) other than as provided in Section 5(d): (i) any portion of the
Option that is vested as of the date of such termination of employment shall
remain exercisable until the earlier of (A) ninety (90) days following such
termination of Service and (B) the expiration of the Option Term; provided, that
if a Change of Control should occur on or before the earlier of (A) and (B),
then any portion of the Option that is vested as of the date of such termination
of employment shall remain exercisable until the expiration of the Option Term;
and (ii) any portion of the Option that is unvested as of such termination of
employment shall remain outstanding but unexercisable until the earliest of
(A) the date that is ninety (90) days following such termination of Service, at
which time the unvested portion shall terminate and be forfeited, (B) the
expiration of the Option Term, at which time the unvested portion shall
terminate and be forfeited, and (C) the consummation of a Change of Control of
the Company, at which time the unvested portion shall remain eligible for
continued vesting in accordance with the terms of this Award notwithstanding
such termination of employment (and to the extent the unvested portion would
have vested pursuant to Section 4 hereof prior to the Change of Control if the
Participant’s Service had not terminated, the unvested portion shall be deemed
to have vested in accordance with and to the extent applicable to that vesting
schedule).

(f)    Other Terminations of Service.  Upon a termination of the Participant’s
Service for any reason, other than pursuant to Sections 5(a), 5(b), 5(c), 5(d)
and 5(e) above, any unvested portion of the Option shall immediately terminate
and be forfeited without consideration, and any vested portion of the Option
shall remain exercisable until the earlier of (i) ninety (90) days following
such termination of Service and (ii) the expiration of the Option Term.

6.    Exercise Procedures.

(a)    Notice of Exercise.  To the extent exercisable, the Participant or the
Participant’s representative may exercise any vested portion of the Option or
any part thereof prior to the expiration of the Option Term or as otherwise set
forth in Section 5 hereof by giving written notice to the Company in the form
attached hereto as Exhibit A or any other form acceptable to the Committee or
the Committee’s designated administrative representative (the “Notice of
Exercise”). The Notice of Exercise shall be signed by the person exercising such
Option or shall evidence the intent of the person exercising such Option if
delivered in electronic format or with an electronic signature. In the event
that such Option is being exercised by the Participant’s representative, the
Notice of Exercise shall be accompanied by proof (satisfactory to the Company)
of such representative’s right to exercise such Option.

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 3 of 10



--------------------------------------------------------------------------------

(b)    Method of Exercise.  The Participant or the Participant’s representative
shall deliver to the Company, at the time the Notice of Exercise is given,
payment (i) in cash or its equivalent (e.g., by cashier’s check), (ii) in Shares
(whether or not previously owned by the Participant) having a Fair Market Value
equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee,
(iii) partly in cash and partly in Shares (as described in clause (ii) above),
(iv) if there is a public market for the Shares at such time, subject to such
administrative requirements as may be imposed by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the aggregate Option Price for the Shares
being purchased or (v) to the extent permitted by the Committee, another form of
payment permissible under Section 6.5 of the Plan for the full amount of the
aggregate Option Price for the exercised Option.

(c)    Issuance of Shares.  Provided the Company receives a properly completed
and executed Notice of Exercise and payment for the full amount of the aggregate
Option Price and the Participant has made arrangements for appropriate
withholding, the Company shall promptly cause the Shares underlying the
exercised Option to be issued in the name of the Person exercising the
applicable Option.

7.    Non-Solicitation and Non-Hire.   If the Participant has an employment
agreement with the Company or any of its Subsidiaries that contains
non-solicitation and/or non-hire covenants, the covenants are incorporated
herein by reference. To the extent the Participant does not have an employment
agreement containing such covenants, the following restrictive covenants shall
apply:

As a material incentive for the Company to enter into this Award Agreement,
during the term of the Participant’s employment with the Company or any of its
Subsidiaries and for a period of twelve (12) months from the termination of the
Participant’s employment for any reason (including, without limitation,
resignation by the Participant) (the “Non-Solicitation and Non-Hire Period”) the
Participant shall not, directly or indirectly, on the Participant’s own behalf
or on behalf of any other person, partnership, entity, association, or
corporation, induce or attempt to influence, induce, or encourage anyone who is
or, within the six (6) months prior to the date of termination was, an employee
of the Company or any of its Subsidiaries at or above the managerial level
(including, without limitation, General Managers, Assistant General Managers,
store departmental managers, and all higher-ranking managers) (for purposes of
this Section 7, an “Employee”), client, supplier, vendor, licensee, distributor,
contractor or other business relation of the Company or any of its Subsidiaries
to cease doing business with, adversely alter or interfere with its business
relationship with, the Company or any of its Subsidiaries. Further, during the
Non-Solicitation and Non-Hire Period, the Participant shall not, on the
Participant’s own behalf or on behalf of any other person, partnership, entity,
association, or corporation, (i) solicit or seek to hire any Employee, or in any
other manner attempt directly or indirectly to influence, induce, or encourage
any Employee to leave their employ (provided, however, that nothing herein shall
restrict the Participant from engaging in any general solicitation that is not
specifically targeted at

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 4 of 10



--------------------------------------------------------------------------------

such persons), nor shall the Participant use or disclose to any person,
partnership, entity, association, or corporation any information concerning the
names, addresses or personal telephone numbers of any Employee, (ii) without the
Company’s prior written consent, hire, employ or engage as a consultant any
Employee, or (iii) directly or indirectly solicit, induce, or attempt to
influence, induce, or encourage any person, partnership, entity, association, or
corporation that is a client or customer of the Company or its Subsidiaries and
who or which the Participant helped to schedule or conduct a special event or
corporate teambuilding while employed by the Company or its Subsidiaries to
schedule or conduct a special event or corporate teambuilding through another
person, partnership, entity, association, or corporation.

This Section 7 shall survive exercise, termination or settlement of the Option
and termination or satisfaction of the Award Agreement.

8.    No Right to Continued Service.  The granting of the Option evidenced
hereby and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
Service of such Participant.

9.    Securities Laws/Legend on Certificates.  The issuance and delivery of
Shares shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company which satisfies such requirements. The
certificates representing the Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

10.    Transferability.  Unless otherwise provided by the Committee, the Option
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant other than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. No such permitted transfer of the Option to heirs
or legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof. During the Participant’s lifetime, the Option is
exercisable only by the Participant (or, if the Participant is disabled, the
Participant’s representative).

11.    Withholding.  The Participant may be required to pay to the Company or
any Affiliate and the Company shall have the right and is hereby authorized to
withhold any applicable withholding taxes in respect of the Option, its exercise
or transfer and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 5 of 10



--------------------------------------------------------------------------------

12.    Notices.  Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

13.    Entire Agreement.  This Award Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof and supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

14.    Waiver.  No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

15.    Successors and Assigns.  The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.

16.    Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)    This Award Agreement and all claims, causes of action or proceedings
(whether in contract, in tort, at law or otherwise) that may be based upon,
arise out of or relate to this Award Agreement shall be governed by the internal
laws of the State of Delaware, excluding any conflicts or choice-of-law rule or
principle that might otherwise refer construction or interpretation of the Award
Agreement to the substantive law of another jurisdiction. Each party to this
Award Agreement agrees that it shall bring all claims, causes of action and
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or be related to the Award Agreement exclusively in the
Delaware Court of Chancery or, in the event (but only in the event) that such
court does not have subject-matter jurisdiction over such claim, cause of action
or proceeding, exclusively in the United States District Court for the District
of Delaware (the “Chosen Court”) and hereby (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such proceeding in the Chosen Court, (iii) waives any objection
that the Chosen Court is an inconvenient forum or does not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such claim or cause of action shall be effective if notice is given in
accordance with this Award Agreement.

(b)    EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY CLAIM OR CAUSE OF ACTION (WHETHER IN CONTRACT, IN TORT, AT LAW OR
OTHERWISE) INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR HER
OBLIGATIONS HEREUNDER.

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 6 of 10



--------------------------------------------------------------------------------

17.    Option Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the Plan. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

18.    No Guarantees Regarding Tax Treatment.  The Participant shall be
responsible for all taxes with respect to the Option. The Committee and the
Company make no guarantees regarding the tax treatment of the Option.

19.    Amendment.  The Committee may amend or alter this Award Agreement and the
Option granted hereunder at any time, subject to the terms of the Plan.

20.    Signature in Counterparts.  This Award Agreement may be signed in
counterparts, manually or electronically, and each of which will be an original,
with the same effect as if the signatures to each were upon the same instrument.

21.    Electronic Signature and Delivery.  This Award Agreement may be accepted
by return signature or by electronic confirmation. Each party agrees that the
electronic signatures, whether digital or encrypted, of the parties included in
this Award Agreement are intended to authenticate this writing and to have the
same force and effect as manual signatures. Delivery of a copy of this Agreement
or any other document contemplated hereby bearing an original or electronic
signature by facsimile transmission (whether directly from one facsimile device
to another by means of a dial-up connection or whether mediated by the worldwide
web), by electronic mail in “portable document format” (“.pdf”) form, or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original or electronic signature.

22.    Severability.  The provisions of this Award Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

[signature page follows]

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 7 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this
Nonqualified Stock Option Award Agreement as of the date first set forth above.

 

PARTICIPANT  

 

 

DAVE & BUSTER’S ENTERTAINMENT, INC. By:       Name:   Title:

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 8 of 10



--------------------------------------------------------------------------------

EXHIBIT A

Notice of Exercise

Dave & Buster’s Entertainment, Inc.

2481 Mañana Drive

Dallas, Texas 75220

Attn: General Counsel    Date of Exercise:

 

Ladies & Gentlemen:

1.    Exercise of Option.  This constitutes notice to Dave & Buster’s
Entertainment, Inc. (the “Company”) that pursuant to my Nonqualified Stock
Option Award Agreement (the “Award Agreement”) under the Company’s 2014 Omnibus
Incentive Plan (the “Plan”) I elect to purchase the number of Shares of Company
common stock set forth below and for the price set forth below. By signing and
delivering this notice to the Company, I hereby acknowledge that I am the holder
of the stock option (the “Option”) exercised by this notice and have full power
and authority to exercise the same. Any capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Award Agreement or the
Plan, as applicable.

 

Date of Grant:        

Number of Shares as to which the Option is exercised

(“Optioned Shares”):

        Shares to be issued in name of:         Total exercise price:    $     

Cash payment or other method of payment permitted under

Section 6(b) of the Award Agreement delivered herewith:

   $      Method:        

2.    Form of Payment.  The Option may be exercised by delivery to the Company
of payment (i) in cash or its equivalent (e.g., by cashier’s check), (ii) in
Shares (whether or not previously owned by the Person exercising the Option
pursuant to this notice) having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee,

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 9 of 10



--------------------------------------------------------------------------------

(iii) partly in cash and partly in Shares (as described in clause (ii) above),
(iv) if there is a public market for the Shares at such time, subject to such
administrative requirements as may be imposed by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the aggregate Option Price for the Shares
being purchased or (v) to the extent permitted by the Committee, another form of
payment permissible under Section 6.5 of the Plan for the full amount of the
aggregate Option Price for the exercised Option.

3.    Delivery of Payment.  With this notice, I hereby deliver to the Company
the full exercise price of the Optioned Shares and any and all withholding taxes
due in connection with the exercise of my Option or have otherwise satisfied
such requirements.

4.    Rights as Stockholder.  While the Company will endeavor to process this
notice in a timely manner, I acknowledge that until the issuance of the shares
underlying the Optioned Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to such shares, notwithstanding the exercise of my option(s).
No adjustment shall be made for a dividend or other right for which the record
date is prior to the date of issuance of the optioned stock.

5.    Interpretation.  Any dispute regarding the interpretation of this notice
shall be submitted promptly by me or by the Company to the Committee. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

6.    Governing Law; Severability.  This notice is governed by the internal
substantive laws but not the choice of law rules, of Delaware. In the event that
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this notice will continue in full force
and effect without said provision.

7.    Entire Agreement.  The Plan and the Award Agreement under which the
Optioned Shares were granted are incorporated herein by reference, and together
with this notice constitute the entire agreement of the parties with respect to
the subject matter hereof.

 

Very truly yours,  

 

 

 

(social security number)

 

D&B Employee

Nonqualified Stock Option Award Agreement

Page 10 of 10